Citation Nr: 1442742	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-13 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for bilateral pes planus (flat feet).

2. Entitlement to service connection for depressive disorder and PTSD, to include as secondary to service-connected bilateral pes planus.  

3. Entitlement to a total disability evaluation on the basis of unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William L. Puchnick, Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to September 1998.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Newark, New Jersey, Regional Office (RO).  

A Travel Board hearing was held before the undersigned in July 2014.  A transcript of said hearing has been associated with the record.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board notes that in Rice v. Shinseki, 22 Vet.App. 447 (2009), the United States Court of Appeals for Veterans Claims found that a claim for a TDIU due to service-connected disability was part and parcel of an increased rating claim when such claim was raised by the record.  In the present case, during the June 2010 VA examination of the feet as well as the July 2010 VA mental disorders examination, the Veteran raised the issue of unemployability by stating that he was unemployed since June 2009.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increased Rating in Excess of 10 Percent for Bilateral Pes Planus

With respect to the Veteran's increased-rating claim, he contends in his substantive appeal received in May 2012 that his service-connected bilateral pes planus "has become worse and worse day to day."  Furthermore, he testified during his July 2014 Travel Board hearing that his pes planus had worsened.  

The aforementioned contentions were all made subsequent to the Veteran's most recent VA examination of the feet in June 2010.  The Board concludes that the Veteran's increased rating claim must be remanded for the Veteran to be scheduled for an updated VA examination to determine the current severity of his service-connected pes planus.  See Palczewski v. Nicholson, 21 Vet.App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet.App. 400, 403 (1997); Weggenmann v. Brown, 5 Vet.App. 281, 284 (1993); 38 C.F.R. § 3.327(a) (2013) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").

Entitlement to Service Connection for Depressive Disorder and PTSD, to Include as Secondary to Service-Connected Bilateral Pes Planus

Additionally, the Veteran testified in July 2014 that VA physicians had (since his July 2010 VA psychiatric examination) related his psychiatric disorders to his service-connected foot disability.  Therefore, a current VA examination addressing whether the Veteran's depressive disorder and/or PTSD are caused or aggravated by his service-connected bilateral pes planus is necessary.  

Furthermore, during the Veteran's July 2010 VA mental disorders examination the examiner indicated in the Veteran's pre-military medical history that the Veteran "reports that he was medically healthy other than having had appendicitis.  He denies having any mental health treatment prior to his military service."  The examiner's Axis I diagnoses included depressive disorder, not otherwise specified (NOS) and PTSD.  He opined the Veteran's depressive disorder was exhibited during his adolescence and his PTSD was due to childhood abuse, but neither were "caused or a result of military service.  However, it is most likely that his military service exacerbated these disorders [to include PTSD and depressive disorder NOS] to the result where he became homeless, separated from his wife, and unable to hold a job at this time."

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304 (2013).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that the lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089, 1096-97 (Fed. Cir. 2004).

In this case, the evidence of record does not show that the Veteran had a diagnosis of an acquired psychiatric disorder upon entry into service.  Therefore, the presumption of soundness attaches with respect to this portion of the claim, and the burden is on VA to rebut the presumption by clear and unmistakable evidence that the disorder was both pre-existing and not aggravated by service.  38 U.S.C.A. § 1111.   The Board acknowledges that the July 2010 VA examiner essentially found that the Veterans PTSD and depressive disorder NOS had pre-existed service and were aggravated ("exacerbated") thereby.  

However, VA regulations pertaining to the rebuttal of the presumption of soundness require the highly stringent standard of clear and unmistakable evidence to show both that (1) the veteran's disease or injury existed prior to service and (2) that the pre-existing disease or injury was not aggravated by service beyond its natural progression.  Thus, the Board finds that the examiner should reconsider his opinion in light of the foregoing standard.  See Barr v. Nicholson, 21 Vet.App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008) (which require VA to give an adequate examination with a reasoned medical explanation for any conclusions reached).

Given the above, the claims file should be returned to the July 2010 examiner (if available) in order to obtain an opinion regarding whether any acquired psychiatric disorder (to include PTSD and depressive disorder NOS) clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated beyond the natural progression of the disorder during service.  

TDIU

Finally, the Court has held that entitlement to a TDIU is raised when a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice, 22 Vet.App. at 454-55.  

Here, the Veteran is service connected for bilateral pes planus and he filed a claim for an increased disability rating.  A.B. v. Brown, 6 Vet.App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  As noted previously, the issue of entitlement to a TDIU was raised by the Veteran.  Because the issue of entitlement to a TDIU has not previously been addressed, the Board remands the issue to the RO for evaluation.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should send the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) to address the Veteran's claim for a TDIU.  

2. The AOJ should attempt to obtain all VA treatment records for the Veteran from June 2010 to the present.    All records obtained must be associated with the claims file.  If any records requested are unavailable, clearly document such in the claims file and notify the Veteran of any inability to obtain said records, in accordance with 38 C.F.R. § 3.159(e).  

The requested records should include (pursuant to the Veteran's testimony) VA psychiatric treatment and five-day per week outpatient care at the James J. Peters VA Medical Center (Bronx, New York) as well as a 45-day PTSD treatment program at the Montrose, New York VA Medical Center.

3. Then, schedule the Veteran for a VA examination of the feet in order to assess the current severity of his service-connected bilateral pes planus.  The record must be made available to the examiner for review.  The VA examiner must review any additional evidence associated with the record.  

The examiner should also provide an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any diagnosed mental disorder is caused or aggravated (increased in severity beyond its natural progression) by a service-connected disability, to include bilateral pes planus.  

4. Also, the claims file should be returned to the examiner who conducted the July 2010 VA mental disorders examination, if possible (or a suitable substitute) for an addendum opinion.  Another examination is not required unless deemed necessary by the examiner.  The examiner should once again review the claims file.  Based on the review of the record-and in light of the examiner's previous findings-the examiner should expressly address the following:  

(a) Whether it is clear and unmistakable (obvious, manifest and undebatable) that the Veteran's depressive disorder NOS and/or PTSD pre-existed the Veteran's active service.  

(b) If the answer to (a) is yes, whether it is clear and unmistakable (obvious, manifest, and undebatable) that any pre-existing acquired psychiatric disability was not permanently worsened during the Veteran's service, and that any increase in disability was due to the natural progress of the disease.  

(c) If the answer to (a) or (b) is no, whether it is at least as likely as not (i.e., probability of 50 percent or more) that any current acquired psychiatric disability had its onset during the Veteran's service or is otherwise related to any in-service disease, event, or injury.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  

All indicated studies or testing should be performed and the findings reported in detail.  All pertinent pathology should be noted on the examination report(s).  A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

5. After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



